DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered. Pursuant to said request claims 1, 3, 5-8, 10 and 12-14 have been amended. Claims 21 and 22 have been added and claims 4 and 11 have been cancelled. Accordingly, claims 1-3, 5-10 and 12-22 are pending in this office action.

 Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-3, 5-10 and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0329930 (hereinafter Eberlein) in view of   US 2018/0089299 (hereinafter Collins)

As for claim 1 Eberlein discloses: generating a column-oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account (See paragraphs 0031-0034 and 0065 note in response to a maintenance based request column-oriented tables can be generated further note that administrative procedures require abilities within the system such as the example administer account), wherein the column-oriented data structure includes a plurality of columns wherein each column is configured to maintain a respective single data type (See paragraphs 0031-0034 note  in the column oriented structure  each column has a respective type).
Eberlein however does not explicitly disclose: assigned metadata associated with the respective single data type, nor  associating the first user account with a first set of permissions associated with the generated column-oriented data structure and,  associating a second user account with a second set of permissions associated with the generated column-oriented data structure , wherein the first set of permissions includes at least one additional permission with respect to the second set of permissions;  the first set of permissions and the second set of permissions are based on a predetermined association with a type of user account and both the first user account and the second user account can access the column-oriented data structure at the same time, each according to their associated permissions.
Collins however discloses: assigned metadata associated with the respective single data type (See paragraphs 0035 and 0040 note Collins discloses a column-oriented database that uses metadata to label the resources) associating the first user account with a first set of permissions associated with the generated column-oriented data structure (See paragraph 0045 note the creator of the account is the first account) and,  associating a second user account with a second set of permissions associated with the generated column-oriented data structure (See paragraph 0045 note the second account is the account the first account owner delegates power too), wherein the first set of permissions includes at least one additional permission with respect to the second set of permissions (See paragraphs 0045-0048 note unless ownership is transferred the second account cannot delegate other accounts);  the first set of permissions and the second set of permissions are based on a predetermined association with a type of user account (See paragraphs 0045-0048 note account owner vs delegated permissions)  and both the first user account and the second user account can access the column-oriented data structure at the same time, each according to their associated permissions (See paragraphs 0022 and 0036 note the policies are enforced in real-time allowing for concurrent operations). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Collins into the system of Eberlein. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves).Moreover, The Collins is designed to improve column or row oriented databases by reducing the cost of changes to the database (See paragraph 0001). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited 
	As for claim 2 the rejection of claim 1 is incorporated and further Collins discloses: wherein the second user account is associated with a second user device (See paragraphs 0045 and 0064 note users have computer connected via a network and access the system via a user interface).

	As for claim 3 the rejection of claim 1 is incorporated and further Collins discloses: wherein the first set of permissions comprises at least one of: a read command, a write command, a permission to generate a new data structure within a schema, a permission to regenerate the schema or a permission to edit the schema (See paragraphs 0023 note locks are avoided on permissible actions such as updating/editing).

	As for claim 5 the rejection of claim 1 is incorporated and further Collins discloses: receiving a request from either a first user account or a second user account to make at least one change in the column oriented data structure; determining if the either a first user account or a second user account has a required permission to make the requested change (See paragraph 0023 note users without permission will not be able to perform a change); and performing the requested change when the either a first user account or a second user is determined to have the required permission (See paragraphs 0023-0024 users are limited by credentials).

	As for claim 6 the rejection of claim 1 is incorporated and further Collins discloses: wherein determining if the first user account or second user account has permission to make the requested change is achieved by searching a data repository in which a set of permissions associated with the column-oriented data structure and with various user accounts are stored (See paragraph 0023 note the searches the security policies and restricts users based on permissions).


	Claim 7 is a non-transitory computer readable medium claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1.

	Claims 8-10, 13 and 14 are system claims substantially corresponding to the method of claims 1-3, 5, and 6 and is thus rejected for the same reasons as set forth in the rejection of claims 1-3, 5, and 6.
	
As for claim 12 the rejection of claim 1 is incorporated and further Collins discloses: where the predetermined association is based on a user account email address (See paragraph 0046 note the users can use email invitations to facilitate the organizational manager).

As for claim 15 the rejection of claim 1 is incorporated and further Eberlein discloses: wherein the plurality of columns comprise at least a first column of a first single data type and a second column of a second single data type, the first single data type differing from the second single data type (See paragraphs 0031-0034 note in the column oriented structure each column has a respective type).

As for claim 16 the rejection of claim 1 is incorporated and further Eberlein discloses: wherein the at least one additional permission comprises at least one of: a permission to delete one or more cells, a permission to add a single data type column, a permission to change a column position, a permission to change a cell position, or a permission to add a cell (See paragraph 0037 note one of the permissions for the admin/creator is the ability to add columns to the database).
.	
	As for claim 17 the rejection of claim 1 is incorporated and further Eberlein discloses: wherein at least one of the plurality of columns is configured to accept only alphanumeric values in a fixed format (See paragraph 0033 note each column must be the data type assigned therefore if assigned alphanumeric the system will only accept alphanumeric).
	
As for claim 18 the rejection of claim 8 is incorporated and further Eberlein wherein the plurality of columns comprises at least a first column of a first single data type and a second column of a second single data type, the first single data type differing from the second single data type (See paragraphs 0031-0034 note in the column-oriented structure each column has a respective type that can be assigned and different).
.

	As for claim 19 the rejection of claim 8 is incorporated and further Eberlein discloses: wherein the at least one additional permission comprises at least one of: a permission to delete one or more cells, a permission to add a single data type column, a permission to change a column position, a permission to change a cell position, or a permission to add a cell (See paragraph 0037 note one of the permissions for the admin/creator is the ability to add columns to the database).

	As for claim 20 the rejection of claim 8 is incorporated and further Eberlein discloses: wherein at least one of the plurality of columns is configured to accept only alphanumeric values in a fixed format (See paragraph 0033 note each column must be the data type assigned therefore if assigned alphanumeric the system will only accept alphanumeric).

	As for claims 21 and 22 the rejection of claim 1 or 8 is incorporated respectively and further Collins discloses: wherein at least one column of the plurality of columns is generated to contain only a description from a closed list of descriptions (See paragraph 0040 note a tag or label is closed list that can be selected from).














Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 15, 2022